United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 96-1506
                             ___________

Blanche Elizabeth Dyer,           *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Southern District of Iowa.
United States of America,         *
                                  *        [UNPUBLISHED]
          Appellee.               *

                             ___________

                  Submitted:    February 28, 1997

                        Filed:   March 21, 1997
                             ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     Blanche Elizabeth Dyer appeals the district court's grant of
summary judgment to defendants in her action filed under the
Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (FTCA).    We reverse
and remand with instructions to transfer the case to the Northern
District of Illinois.


     After exhausting her administrative remedies, Dyer filed this
action alleging that in February 1989, while she was a federal
inmate housed at the Polk County, Iowa Jail (the jail), she began
to choke and was diagnosed by Physician's Assistant Michael Farley
as having a thyroid condition.        Farley scheduled her to see a
specialist on March 7 and notified the United States Marshal's
Service   (USMS)   so   they   could   make   arrangements   for   her
transportation.    On March 2, however, Dyer was transferred to the




                                 -2-
Metropolitan Corrections Center (MCC), a Federal Bureau of Prisons
(BOP) facility, in Chicago, Illinois.            At MCC, Dyer was placed on
several medications, but she did not see a specialist until she was
finally    transferred   to   the   Federal      Corrections     Institute   in
Pleasanton, California, in May 1989.               She was diagnosed with
Graves' Disease and was treated with radiation pills.            Dyer alleged
that she suffered weeks of needless pain and eventually required
more treatment    than   would   have     been    needed   had   she   received
immediate treatment.


     The district court granted summary judgment to the government,
finding that the government was not liable under the FTCA for the
alleged negligence of the jail medical staff, and the USMS's mere
knowledge of the scheduled appointment with a specialist was
insufficient to impose liability on the USMS.              This court reviews
the district court's grant of summary judgment de novo, applying
the same standard as the district court; summary judgment is
appropriate when, viewing the record in the light most favorable to
the nonmoving party, there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law.                 See
Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per
curiam).


     While the USMS may not have been responsible for Dyer's delay
in seeing a specialist, as it did not have custody of her on the
date of her March 7 appointment, we conclude that a question
remains as to whether the BOP was negligent in failing to take Dyer
to a specialist for several months.        The government did not submit
any evidence to dispute Dyer's allegations that she was harmed by
the BOP's lack of proper treatment.


     Although Dyer's administrative claim was filed with the USMS,
that agency had the responsibility to transfer the claim to the


                                    -3-
appropriate federal agency if it could be determined from the
claim.   See 28 C.F.R. § 14.2(b)(1).   Dyer complained in her




                                -4-
administrative   claim   about   the    delay   in   seeing   a   specialist
following her transfer to federal custody.              Because the USMS
response to her claim disavowed any USMS responsibility for Dyer's
treatment, and stated the BOP had provided treatment after she was
transferred to Illinois, the USMS could have determined that the
claim should have been transferred to the BOP, and thus Dyer can
pursue against the United States her claim that she did not receive
proper medical care while incarcerated.              See Greene v. United
States, 872 F.2d 236, 237 (8th Cir. 1989) (when federal agency
fails to transfer FTCA claim to appropriate agency, claim is deemed
timely presented and properly exhausted).


     Because the proper focus of Dyer's complaint is on actions
that occurred when she was in Illinois, the Iowa district court no
longer provides the proper venue for her claim.               See 28 U.S.C.
§ 1402(b) (FTCA claim may be prosecuted in district where plaintiff
resides or where "the act or omission complained of occurred").           As
Dyer would now be precluded from refiling her claim in Illinois,
and her belief that the action was properly filed in Iowa was
reasonable, we direct the district court to transfer the case to
the Northern District of Illinois.       See 28 U.S.C. § 2401(b) (FTCA
claim must be brought within six months of denial of administrative
claim); 28 U.S.C. § 1406(a) (district court shall transfer case to
proper venue if in the interest of justice); cf. Minnette v. Time
Warner, 997 F.2d 1023, 1027 (2d Cir. 1993) (transfer of Title VII
action to court with proper venue when statute of limitations has
run is in the interest of justice).




                                  -5-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -6-